Exhibit 5.1 Michael E. Tenta +1 mtenta@cooley.com August 2, 2017 Aduro Biotech, Inc. 740 Heinz Avenue Berkeley, CA 94710 Ladies and Gentlemen: We have acted as counsel to Aduro Biotech, Inc., a Delaware corporation (the “Company”), with respect to certain matters in connection with the offering by the Company of$100,000,000 of shares of the Company’s common stock, par value $0.0001 per share (the “Shares”), pursuant to a Registration Statement on Form S-3 (No.333‑211063) (the “Registration Statement”), filed with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Act”), the related prospectus dated May 9, 2016 included within the Registration Statement (the “Base Prospectus”), and the prospectus supplement to be filed with the Commission pursuant to Rule 424(b) of the Rules and Regulations of the Act (together with the Base Prospectus, the “Prospectus”).The Shares are to be sold by the Company in accordance with that certain Common Stock Sales Agreement, dated August 2, 2017, between the Company and Cowen and Company, LLC (the “Agreement”), as described in the Prospectus.
